DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicant’s arguments and amendments filed 10/14/20 are acknowledged. Claims 2-9, 12-13, 16, 18-40, 43-46, and 48 are cancelled. New claims 56-66 are added. Claims 1, 10-11, 14-15, 17, 41-42, 47, and 49-66 are pending. Claims 50 and 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/20.
Claims 1, 10-11, 14-15, 17, 41-42, 47, 49, 51, and 55-66 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 10/14/20 has been considered.  A signed copy is enclosed. 

Objections Withdrawn
The objection to the specification for the use of numerous trademarks in this application on multiple pages is withdrawn in light of applicant’s amendments thereto.  

The objection to claim 7 is rendered moot by cancellation of the claim. 

New Objections
Claim Objections
Applicant is advised that should claim 47 be found allowable, claim 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections Withdrawn
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is rendered moot by cancellation of the claim.

The rejection of claim(s) 1, 10-11, 14-15, 17, 41-42, 47, 49, 51, and 55 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dai et al (US 2011/0166319 A1; filed 12/22/10; priority 2/11/05) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 2-9, 13, and 48 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 1, 14-15, 17, 41, 49, and 51 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Webb et al (US 2006/0062793 A1; filed 9/2/05; priority 3/3/04) as evidenced by Sigma-Aldrich catalog entry for N,N,-Dimethylacetamide is withdrawn in light of applicant’s amendments thereto. The rejection of claims 2-4, 6-9, and 13 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 1, 10-11, 14-15, 17, 41-42, 49, 51, and 55 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amphlett et al (W0 2006/086733 A2; filed 2/11/05; priority 2/11/05) is withdrawn in light of applicant’s amendments thereto. The rejection of claims 2-9, 13, and 48 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 1, 11, 14-15, 17, 41-42, 47, 49, 51 and 55 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dai et al (US 2011/0166319 A1; filed 12/22/10; priority 2/11/05) is withdrawn in light of the Declaration under 37 CFR 1.132 filed 10/14/20. The rejection of claims 2-3, 7, 13, and 48 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 1, 14-15, 17, 41, 49, and 51 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Webb et al (US 2006/0062793 A1; filed 9/2/05; priority 3/3/04) as evidenced by Sigma-Aldrich catalog entry for N,N,-Dimethylacetamide is withdrawn in light of applicant’s amendments thereto. The rejection of claims 2-4, 6-9, and 13 is rendered moot by cancellation of the claims. 

 is withdrawn in light of the Declaration under 37 CFR 1.132 filed 10/14/20. The rejection of claims 2-9, 13, and 48 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 47, 49, 51, and 55-66  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 2-9, 13, and 48 is rendered moot by cancellation of the claims. The rejection has been updated to reflect current claim amendments.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical 
The instant claims are drawn to a method of preparing an antibody-maytansinoid conjugate comprising contacting the cell binding agent with a bifunctional crosslinking agent to prepare a first mixture that is subjected to tangential flow filtration, adsorptive chromatography, adsorptive filtration, selective precipitation or combinations thereof. Then the purified first mixture is conjugated to a cytotoxic agent in a solution of pH about 4 or about 6 at room temperature, and subjecting this second mixture to adsorptive chromatography or tangential flow filtration chromatography. The dependent claims name types of columns and possible species of cell binding agents, linkers, and cytotoxic agents. The specification sets forth Example 1 showing modification of huN901 antibody with DM1 through linker SPP, performing purification for two samples using gel filtration or tangential flow filtration. This is the closest example to the claimed invention, but does not show the specific steps of the claims. The other examples do not show the specific steps of the claims, although they show other purification processes for antibodies that are conjugated to linkers and linkers with cytotoxic agents. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. These differences are particularly relevant to determining a functional method for purifying each protein. As taught in Lodish et al (Lodish H, Berk A, Zipursky SL, et al.
New York: W. H. Freeman; 2000), proteins vary in size, charge, and water solubility, and no single method can be used to isolate all proteins (see section 3.5). While any molecule can be separated from a large portion of the other molecules in a lysate based on large differences in some physical characteristics, isolating one particular protein can be a daunting task that requires unique methods for separating the proteins. This is especially true when performing a method that does not make use of immunoaffinity based purifications that can allow for detection of a single, specific protein, as found in the instant method. As taught by Graslund et al (Nat Methods. 2008 February ; 5(2): 135–146), there are difficult strategic choices inherent to the protein purification process. Graslund et al teach that unfortunately, because every protein is different, there can be no 'right' answer to picking a particular strategy a priori, and purification protocols must be worked out for each individual protein with an eye to its intended use (see page 2). Pitfalls that may occur in any purification strategy include additional proteins or multiple protein species or states, which is particular troublesome when the samples contain proteins with different post-translational modifications (see page 12).  Additionally, the "pure" samples 
The instant claims are far more complex than identifying a process that works for a single antibody-drug conjugate. Instead, the claims are directed to preparing any antibody, recombinant protein, or any other type of cell binding agent, conjugated to any cytotoxic agent, with any bifunctional crosslinking agent. There are millions of possible cell binding agents, and millions of possible cytotoxic agents. The claims merely set forth two types of purification, and even then only general names for a genus of purification steps. There are no specific types of columns named for any given species of conjugate, and the method can include any number of additional steps that must be worked out by the practitioner, including conjugation reaction reagents and conditions, and other possible purification steps.  The claims set forth an extremely large genus of thousands of combinations of columns with an unlimited number of conjugation steps and additional purification steps.  The description of a handful of examples, using specific antibodies combined with specific linkers and then purified using a specific combination of columns for purification does not adequately support purifying all antibody/protein/other cell binding agent-cytotoxic agent conjugates with all possible combinations of gel filtration and ion exchange or tangential flow filtration columns. The claims amount to a general description of possible types of columns to use, combined with general instructions to apply the method. The claims and specification leave it up to the practitioner to determine the vast majority of steps involved to create workable reaction conditions and column/conjugate combinations. Therefore, the specification does not adequately describe the encompassed genus of methods for the claimed invention, or provide a representative number of species for the claimed genus. The specification further does not describe the structural elements of the claim that would be required to produce a purified immunoconjugate for all species encompassed.   
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to recite a process for preparing an antibody-maytansinoid conjugate. Applicant submits that at the time of filing for the application, a skilled artisan reading the claims would have concluded that inventors were in possession of the claimed process. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant has provided a conclusory statement without sufficient support to suggest that the wide range of possible combinations of columns, buffers, and antibody conjugates would produce a purified antibody conjugate as required by the claims. The description of a handful of examples, using specific antibodies combined with specific linkers and then purified using a specific combination of columns for purification does not adequately support purifying all antibody/protein/other cell binding agent-cytoxic agent conjugates with all possible combinations of gel filtration and ion exchange or tangential flow filtration columns. The claims amount to a general description of possible types of columns to use, combined with general instructions to apply the method. The claims and specification leave it up to the practitioner to determine the vast majority of steps involved to create workable reaction conditions and column/conjugate combinations. Therefore, the specification does not adequately describe the encompassed genus of methods for the claimed invention, or provide a representative number of species for the claimed genus. Therefore the rejection is maintained for reasons set forth above. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained. The rejection of claims 3 and 6 is rendered moot by cancellation of the claims. 
In claim 11, the claim references several antibodies by arbitrary names that do not describe the encompassed antibodies. These names do not designate any particular sequence, and names are not widely recognized as designating a specific antibody named by sequences. 

Applicant’s Arguments
Applicant argues:
1. Applicant argues that claim 11 is not indefinite because a skilled artisan would understand what is claimed. Trastuzumab and others are chemical names of particular anti-HER2 antibodies, for example, CNTO95 is an antibody that is disclosed in a patent publication. Further, humanized N901, My9-6, B4, C424, and DS6 were known in the art. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The examiner agrees that Trastuzumab, bivatuzumab, sibrotuzumab, rituximab, and CNTO95 are antibodies known in the art, all of which have been subjected to clinical trials and otherwise referenced widely by the public to refer to a single antibody clone. However, N901, My9-6, B4, C424, and DS6 are arbitrary names that do not describe the antibody sequences or structural features that correspond to the binding specificity, and do not have an association with a specific antibody clone. As far as the references provided by applicant, Roguska is listed in the instant specification as relating to antibody resurfacing, and the other references are deemed merely exemplary as indicated by the “see e.g.” when providing those references in the specification. Therefore, the naming of these antibodies is not limited to the antibodies in those references.  Because the arbitrary names could allow for variation within the antibody sequences in the instant claims, the rejection is maintained for the reasons set forth above.  
New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 59, 60, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 59, 60, and 65 contain the trademark/trade name SEPHAROSE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ion exchange columns and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. Claim 1, 10, 14-15, 17, 42, 47, 49, 51, 56-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazzola et al (US 2005/0031627 A1; filed 1/2/03; published 2/10/05).
The instant claims are drawn to a method of preparing an antibody-maytansinoid conjugate comprising contacting the cell binding agent  with a bifunctional crosslinking agent to prepare a first mixture that is subjected to tangential flow filtration, adsorptive chromatography, adsorptive filtration, selective precipitation or combinations thereof. Then the purified first mixture is conjugated to a cytotoxic agent in a solution of pH about 4 or about 6 at room temperature, and subjecting this second mixture to adsorptive chromatography or tangential flow filtration chromatography. The antibody can be a humanized antibody. The maytansinoid can comprise a thiol group, such as DM1 or DM4.  The conjugation can take place through disulfide chemical bonds, using a linker such as SMCC or SPP. The solution can comprise a buffering agent such as a citrate buffer, acetate buffer, etc. The adsorptive chromatography can be an ion exchange chromatography, which can comprise . Step b can be a tangential flow filtration step, which can be diafiltration performed in a phosphate buffer. The ion 
Mazzola teaches a method for conjugating a maytansinoid to an antibody comprising the steps of reacting an antibody with a disulfide-containing linker, which would inherently form a thiol bond, at a pH of about 5.0 to about 8.0 to form a modified antibody, removing unreacted linker from the modified antibody by tangential flow filtration, conjugating the antibody with the maytansinoid at about pH6.0 to about 6.5, and purifying the modified antibody-maytansinoid conjugate by ion exchange chromatography (see e.g. claim 1). The tangential flow filtration step can be diafiltration or ultrafiltration ( see e.g. paragraph [0018]-[0019], [0026], [0029]). The reaction is preferably conducted at ambient (i.e. room) temperature (see e.g. paragraph [0017]). The antibody can be a humanized antibody (see e.g. paragraph [0014]). The maytansinoid can be DM1, which paragraph [0040] of the instant published application indicates contains a thiol group (see Mazzola e.g. claim 3). The linker can be SPP (see e.g. claim 4), which would allow for formation of a disulfide bond between the antibody and the maytansinoid molecules. The preferred buffers include citric acid (i.e. citrate), succinic acid (i.e. succinate) and others (see e.g. paragraph [0017]).  Linker reactions that were subjected to tangential flow filtration were performed in buffers that can include sodium phosphate (see e.g. paragraph [0039]).  The ion exchange step can use SP-, CM-, or Q-SEPHAROSE ion exchange column (see e.g. paragraph [0022]). The preparation of cleavable linkers is contemplated (see e.g. paragraph [0004]). 
Mazzola differs from the instant claims by not specifying the same pH range for the conjugation reaction. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to perform the conjugation step from the method of Mazzola with a pH that falls within the instant claims. According to MPEP 2144.05, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, the ranges overlap at the “about 6.0 range” since Mazzola recites conjugating the antibody with the maytansinoid in a solvent at “pH about 6.0 to about pH 6.5.” The instant claims recite “a pH of about 4 to about 6” which would overlap with Mazzola. Therefore, one of skill in the art would find identifying a pH of the conjugation reaction of the instant claims to  be obvious, and have a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its .    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1, 10-11, 14-15, 17, 41-42, 49, 61 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,811,572. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of preparing an antibody-maytansinoid conjugate comprising contacting the cell binding agent  with a bifunctional crosslinking agent to prepare a first mixture that is subjected to tangential flow filtration, adsorptive chromatography, adsorptive filtration, selective precipitation or combinations thereof. Then the purified first mixture is conjugated to a cytotoxic agent in a solution of pH about 4 or about 6 at room temperature, and subjecting this second mixture to adsorptive chromatography or tangential flow filtration chromatography. The antibody can be a humanized antibody. The maytansinoid can comprise a thiol group, such as DM1 or DM4.  The conjugation can take place through disulfide chemical bonds, using a linker such as SMCC or SPP. The solution can comprise a buffering agent such as a citrate buffer, acetate buffer, etc. The adsorptive chromatography can be an ion exchange chromatography, which can comprise . Step b can be a tangential flow filtration step, which can be diafiltration performed in a phosphate buffer. The ion exchange chromatography can be performed on a SP-, CM- or Q-SEPHAROSE column. The linker can be a cleavable linker. 
The ‘572 patent recites a process of contacting a cell-binding agent with a bifunctional crosslinking reagent to covalently attach a linker, where the cell binding agent can be an antibody, subjecting the first mixture to tangential flow filtration, conjugating a cytotoxic agent to the purified first mixture, in a solution having a pH of 4 to 9 to prepare a second mixture, where the cytotoxic agent can be a maytansinoid, and subjecting the second mixture to tangential flow filtration to purify the cell binding agents (see e.g. claim 1). The process can have a pH of from 4 to less than 6.0 (see e.g. claim 2). The antibody can be a humanized monoclonal antibody (see e.g. claim 7). The antibody can be trastuzumab or any of the other antibodies of the instant claims (see e.g. claim 8). The maytansinoid can have a thiol group (see e.g. claim 10). The maytansinoid can comprise DM1 or DM4 (see e.g. claims 11 and 12). The cell binding agent can be chemically coupled using disulfide bonds or other types of chemical bonds (see e.g. claim 13). The bonds are described as “labile” indicating that they are cleavable (see e.g. claim 13). The step (c) can comprise sucrose (see e.g. claim 14). The solution in step (c) can comprise a buffer such as citrate, acetate, succinate or phosphate buffer ( see e.g. claim 15). 
The ‘572 patent claims differ from the instant claims because they are directed to a wider range of cell binding agents, compared to the instant claims, which are directed to only monoclonal antibodies. The patent does not specify a temperature for reactions, but the examples indicate that 

2. Claims 1, 10-11, 14-15, 17, 41-42, 47, 49, 51, 55, 58, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,383,122. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of preparing an antibody-maytansinoid conjugate comprising contacting the cell binding agent  with a bifunctional crosslinking agent to prepare a first mixture that is subjected to tangential flow filtration, adsorptive chromatography, adsorptive filtration, selective precipitation or combinations thereof. Then the purified first mixture is conjugated to a cytotoxic agent in a solution of pH about 4 or about 6 at room temperature, and subjecting this second mixture to adsorptive chromatography or tangential flow filtration chromatography. The antibody can be a humanized antibody. The maytansinoid can comprise a thiol group, such as DM1 or DM4.  The conjugation can take place through disulfide chemical bonds, using a linker such as SMCC or SPP. The solution can comprise a buffering agent such as a citrate buffer, acetate buffer, etc. The adsorptive chromatography can be an ion exchange chromatography, which can comprise . Step b can be a tangential flow filtration step, which can be diafiltration performed in a phosphate buffer. The ion exchange chromatography can be performed on a SP-, CM- or Q-SEPHAROSE column. The linker can be a cleavable linker. 
The ‘122 patent recites a process of contacting a cell-binding agent with a bifunctional crosslinking reagent to covalently attach a linker, where the cell binding agent can be an antibody, subjecting the first mixture to adsorptive filtration, adsorptive chromatography, or selective precipitation, conjugating a cytotoxic agent to the purified first mixture, in a solution having a pH of 4 to 9 to prepare a second mixture, where the cytotoxic agent can be a maytansinoid, and subjecting the second mixture to tangential flow filtration to purify the cell binding agents (see e.g. claim 1, 18). The process can have a pH of from about 4 to about 6.0 (see e.g. claim 5). The antibody can be a humanized monoclonal antibody (see e.g. claim 15). The antibody can be trastuzumab or any of the other antibodies of the instant claims (see e.g. claim 16). The maytansinoid can have a thiol group (see e.g. claim 19). The maytansinoid can comprise DM1 or DM4 (see e.g. claims 20 and 21). The cell binding 
The ‘122 patent claims differ from the instant claims because they are directed to a wider range of cell binding agents, compared to the instant claims, which are directed to only monoclonal antibodies. The patent does not specify a temperature for reactions, but the examples indicate that room temperature is contemplated for the reaction mixture. One of skill in the art would be motivated to find optimal concentration, pH, and temperature conditions for a conjugation reactions to maximize yield of the reaction. Further, the steps of the ‘122 patent allow for a narrower range of filtration steps, whereas the instant claims allow for a wider range of purification steps. Therefore the scope of both claim sets overlap but are not identical. 

3. Claims 1, 10-11, 14-15, 17, 41-42, 47, 49, 58, 61, 64, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,789,204. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of preparing an antibody-maytansinoid conjugate comprising contacting the cell binding agent  with a bifunctional crosslinking agent to prepare a first mixture that is subjected to tangential flow filtration, adsorptive chromatography, adsorptive filtration, selective precipitation or combinations thereof. Then the purified first mixture is conjugated to a cytotoxic agent in a solution of pH about 4 or about 6 at room temperature, and subjecting this second mixture to adsorptive chromatography or tangential flow filtration chromatography. The antibody can be a humanized antibody. The maytansinoid can comprise a thiol group, such as DM1 or DM4.  The conjugation can take place through disulfide chemical bonds, using a linker such as SMCC or SPP. The solution can comprise a buffering agent such as a citrate buffer, acetate buffer, etc. The adsorptive chromatography can be an ion exchange chromatography, which can comprise . Step b can be a tangential flow filtration step, which can be diafiltration performed in a phosphate buffer. The ion exchange chromatography can be performed on a SP-, CM- or Q-SEPHAROSE column. The linker can be a cleavable linker. 

The ‘204 patent claims differ from the instant claims because they are directed to a wider range of cell binding agents, compared to the instant claims, which are directed to only monoclonal antibodies. The patent does not specify a temperature for reactions, but the examples indicate that room temperature is contemplated for the reaction mixture. One of skill in the art would be motivated to find optimal concentration, pH, and temperature conditions for a conjugation reactions to maximize yield of the reaction. Further, the steps of the ‘204 patent allow for additional cytotoxic agents, and a range of filtration steps, whereas the instant claims allow for a specific type of cytotoxic agents and an overlapping set of purification steps. Therefore the scope of both claim sets overlap but are not identical. 

4. Claims 1, 10-11, 14-15, 17, 41-42, 47, 49, 58, 61, 64, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,933,205. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of preparing an antibody-maytansinoid conjugate comprising contacting the cell binding agent  with a bifunctional crosslinking agent to prepare a first mixture that is subjected to tangential flow filtration, adsorptive chromatography, adsorptive filtration, 
The ‘205 patent recites a process of contacting a cell-binding agent with a bifunctional crosslinking reagent to covalently attach a linker, where the cell binding agent can be an antibody, subjecting the first mixture to tangential flow filtration, adsorptive filtration, adsorptive chromatography, or selective precipitation, conjugating a cytotoxic agent to the purified first mixture, in a solution having a pH of about 4 to about 9 to prepare a second mixture, where the cytotoxic agent can be a maytansinoid, and subjecting the second mixture to selective precipitation, adsorptive chromatography, or adsorptive filtration to purify the cell binding agents, where if the first filtration is tangential flow filtration, the second step is not adsorptive chromatography (see e.g. claim 1, 13). The pH can be a pH of less than 6 (see e.g. claim 6). The antibody can be a humanized monoclonal antibody (see e.g. claim 10). The antibody can be trastuzumab or any of the other antibodies of the instant claims (see e.g. claim 11). The maytansinoid can have a thiol group (see e.g. claim 14). The maytansinoid can comprise DM1 or DM4 (see e.g. claims 15, 16). The cell binding agent can be chemically coupled using disulfide bonds or other types of chemical bonds (see e.g. claim 17). The bonds are described as “labile” indicating that they are cleavable (see e.g. claim 17). The step (c) can comprise sucrose (see e.g. claim 18). The solution in step (c) can comprise a buffer such as citrate, acetate, succinate or phosphate buffer ( see e.g. claim 19).  The adsorptive chromatography can be ion exchange chromatography (see e.g. claim 2). 
The ‘205 patent claims differ from the instant claims because they are directed to a wider range of cell binding agents, compared to the instant claims, which are directed to only monoclonal antibodies. The patent does not specify a temperature for reactions, but the examples indicate that room temperature is contemplated for the reaction mixture. One of skill in the art would be motivated to find optimal concentration, pH, and temperature conditions for a conjugation reactions to maximize 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646
1/14/21                                                      

/BRIAN GANGLE/Primary Examiner, Art Unit 1645